 

Exhibit 10.1

 

AMENDMENT

TO

SHARE PURCHASE AGREEMENT

 

This Amendment (this “Amendment”), dated June 26, 2018, amends the Share
Purchase Agreement, dated January 13, 2016 (the “Share Purchase Agreement”), by
and among iBio, Inc., a Delaware corporation (the “Company”) and Eastern Capital
Limited, a Cayman Islands corporation (including its successors and assigns, the
“Purchaser”) for the sale and purchase of 6,500,000 shares of common stock of
the Company.

 

The Share Purchase Agreement is hereby amended as follows:

 

1.Section 4.7(a) of the Share Purchase Agreement shall be deleted in its
entirety and replaced with the following:

 

“(a) During the period beginning on the Closing Date and ending on June 26, 2020
(the “Restricted Period”), the Purchaser covenants and agrees that, unless
invited in writing with the approval of a majority of the whole Board of
Directors, it will not, and will not cause or permit any of its controlled
Affiliates to, directly or indirectly:”

 

2.Section 4.7(c) of the Share Purchase Agreement shall be deleted in its
entirety and replaced with the following:

 

(c) Notwithstanding paragraph (a) hereof, the Purchaser will be entitled to
purchase, from time to time in one or more transactions, in the open market or
in privately negotiated transactions with holders of outstanding shares of
Common Stock, or otherwise acquire through the conversion of Equity Securities
convertible into Common Stock, additional shares of Common Stock (any such
shares so acquired, the “Additional Shares”); provided that, when taken together
with all other shares of Common Stock Beneficially Owned by the Purchaser and
its controlled Affiliates at the time such transaction is consummated, such
purchase or conversion will not as of the time of such purchase or conversion
result in the Purchaser and its controlled Affiliates being the Beneficial Owner
of more than 48% of the aggregate number of shares of Common Stock outstanding,
as reported in the most recent report filed by the Company with the Securities
and Exchange Commission containing such information as of such time, calculated
in accordance with Item 403 of Regulation S-K under the Securities Act.”

 

3.All other terms and conditions of the Share Purchase Agreement shall remain in
full force and effect.

 

[Signature Page Follows]

 



   

 

 

IN WITNESS WHEREOF, this Amendment to the Share Purchase Agreement is duly
executed as of the date first above written.

 

  IBIO, INC.         By: /s/ Robert B. Kay   Name: Robert B. Kay   Title:
Executive Chairman and CEO       EASTERN CAPITAL LIMITED         By: /s/ Mark
VanDevelde   Name: Mark VanDevelde   Title: Director

 



   

 

